 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS of LAW1.TextileWorkers Union of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of EvelynD. Hawkins and James A. Davis, thereby discouraging membershipin a labororganization, Respondent has engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8 (a) (3) and 8 (a) (1) of the Act.3.By refusing to reinstate Evelyn D. Hawkins, thereby discriminating againsther because she had caused charges to be filed against Respondent and refusedtowithdraw said charges, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8 (a) (4) and 8 (a) (1)of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in, andis engaging in, unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent had reasonable cause for the discharge of W. B. McGraw, W.Edd Hendren, and J. D. Ervin, and did not discriminatorily discharge saidemployees in violation of Section 8 (a) (3) of the Act as alleged in the complaint.7.Respondent did not prevent and interfere with the distribution of unionliterature by causing the arrest of a union agent engaged in distributing suchliterature, in violation of Section 8 (a) (1) of the Act as alleged in the complaint.[Recommendations omitted from publication in this volume.]CROWN PRODUCTS COMPANYandUNITEDRUBBER,CORK,LINOLEUMANDPLASTIC WORKERS OF AMERICA,C.I.0.,PETITIONER.CaseNo.17-RC-1260.Jvne 10,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Martin Sacks, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the.followingreasons:On March 21, 1948, the Employer and the Intervenor,FederalLabor Union, Rubber Workers' Local No. 23021, AFL, executed a99 NLRB No. 99. CROWN PRODUCTS COMPANY603contract, effective to March 21, 1949, and annually renewed thereafterin the absence of 60 days' notice.The contract contained the follow-ing checkoffclause:(a)On each pay day the dues, assessments and fines owingby each employee covered by this contract shall be deducted fromthe pay of the employee by the employer, and turned over to theSecretary-Treasurer or other duly authorized representative ofthe Union, provided the employee in order to have the abovedeductions made shall furnish the company with individuallysigned authorizations in which the employee authorizes thededuction.The contract was automatically renewed in 1949, 1950, and 1951.OnNovember 26, 1951, pursuant to a request to reopen the contract, theparties orally agreed upon an incentive plan, a cost-of-livingincrease,and an extension of the contract for an additional year, to March 21,1953.This understanding was incorporated in an unsigned memo-randum on December 4, 1951.The petition herein was filed on Janu-ary 23, 1952, shortlyafterthe automatic renewal date of the contractsigned in 19481The Petitioner asserts that the contract is not a bar because thecheckoff provision is unlawful under Section 302 of the amended Act,which makes certain types of checkoff agreements unlawful.2We findno merit in the Petitioner's contention.In our recentSalant 3case, theBoard construed Section 302 as not creating a new unfair labor prac-tice.In reaching our conclusion, we noted that Section 302 is acriminal statute and appears in Title III of the Act, and that Congresscharged the attorney-general and the courts, but not this Board, withits enforcement.Our basic concern is with the preventive provisionsof Title I of the Act.As the administration of Section 302 was notdelegated to the Board, we believe that Congress did not intend thatwe should examine into the checkoff provisions of the collective bar-gaining contracts in order to ascertain their legality under anothersection.The resolution of questions concerning checkoff is appro-priately left to the agencies charged with the administration and inter-pretation of Section 302, lest thesameGovernmentissue amultiplicityof interpretations.Therefore, we find that considerations as to thelegality of the checkoff provisions herein under Section 302 areirrelevant and immaterial on the contract bar issue. It follows thatthe current contract between the Employer and the Intervenor must beiThereafter, on February 1, 1952, the Employer and the Intervenor signed an "ExtensionAgreement," embodying the terms of the oral understanding of November 26, 1951.Thisagreement does not raise the bar.Western Electric Company, Incorporated,94 NLRB 54.% Although the union-security clause in the contract is illegal on its face, it is concededlyinoperative by its terms.Accordingly, the Petitioner does not contend that this clausepreventsthe contractfrombeing a bar.4Salant & Salant,Inc.,88 NLRB 816. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDregarded as a bar to a present determination of representatives .4Accordingly, we shall dismiss the petition.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.d SeeHamilton v. N. L. R. B.,160 F. 2d 465, 471(C. A. 6), cert. den. 332 U. S. 762.SeealsoAmerican Seating Company,85 NLRB 269.Our decisions in C.Hager&Sons HingeManufacturing Company,80 NLRB 163;Decker Clothes,Inc,83 NLRB 484;The Brod-erick Company,85 NLRB 708;andSaginaw FurnitureShops,Inc,97NLRB 1488, arehereby modified insofar as they may have implied to the contrary.MAINEFISHERIESCORPORATIONandSEA FOOD WORKERS' UNION, ILA,LOCAL No. 2, SERIES 1572, AFL, PETITIONER.Case No. 1-RC-2635.June 10, 1952Decision,Order,and Direction of ElectionOn March 14, 1952, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted among theEmployer's production and maintenance employees at Holyoke Wharf,Portland,Maine, to determine whether or not the said employeeswished the Petitioner to represent them in collective bargaining.Upon the conclusion of the election, a tally of ballots was furnishedthe parties in conformity with the stipulation.The tally shows thatof approximately 41 eligible voters, 15 votes were cast in favor of thePetitioner and 23 against it, and 1 ballot was challenged.On March20, 1952, the Petitioner filed objections to conduct affecting the resultsof the election, alleging that certain officers of the Employer hadpromised economic benefits to the employees immediately before theelection for the purpose of influencing their votes.On April 16, 1952, after investigating the objections, the RegionalDirector issued his report on objections, in which he recommended thatthe objections be sustained and the election set aside.On April 22,1952, the Employer filed exceptions to the Regional Director's reportand recommendation.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog andMembers Houston and Murdock].Findings of Fact1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.99 NLRB No. 98.